PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/728,716
Filing Date: 10 Oct 2017
Appellant(s): Howson, John, William



__________________
Vincent M. DeLuca
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/15/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/12/19 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  As noted in the 4/8/20 Advisory Action, the 112(b) rejection of claim 20 was withdrawn based on the 3/5/20 claim amendment.

(2) Response to Argument
	Initially, the combination of the 12/12/19 Office Action (hereinafter OA) is summarized as follows.  Fraser describes a tile-based rendering system, which receives indexed primitive vertices, performs a transformation process on the received objects which includes tessellation of higher order surfaces into primitive objects, followed by removal of hidden surfaces, where primitives/vertices after hidden surface removal are then placed into corresponding per-tile lists by a tiling unit, OA page 6. Fraser’s tiling unit further performs hidden surface removal to identify vertices in the per-tile lists that are removed during compression of the per-tile list, followed by performing rendering for each tile based on its list (OA, pages 6-7).  Further, while Fraser indicates that 
Finally, OA, pages 9-11, Fraser teaches that the tessellation, modified in view of Tatarchuk to include domain shading, is performed prior to the hidden surface removal and tiling operations, and does not address generating vertex position data for the primitives in the per-tile lists.  Wloka teaches a graphics processor which performs an initial coordinate transformation followed by visibility culling, and may perform additional culling in screen space and perform further vertex coordinate and attribute calculations, and further that it advantageous to delay attribute calculation and recompute clip space coordinates until after primitive culling in order to reduce the processing load.  Wloka’s VPC unit, which receives vertices of primitives which have been transformed and survived a culling process and performs visibility culling operations in screen space, is analogous to Fraser’s tiling unit, which receives primitives which have been transformed and survived a culling process, in order to determine which in which tiles the surviving primitives are visible, where Fraser’s tiles and Wloka’s screen both correspond to a 
	Appellant asserts, with respect to Wloka, that the VPC unit 210 “is not described as performing any tiling operations and it is thus not apparent how the VPC may be considered as being analogous to Fraser’s tiling unit 202 as alleged in the rejection”.  Appellant’s remarks do not actually acknowledge or otherwise dispute the rejection’s explanation of how the units are analogous, i.e. OA, page 10.  That is, Wloka’s graphics processor performs an initial clip space coordinate conversion followed by visibility culling, which are analogous to Fraser’s clip space coordinate conversion and culling operations.  Wloka’s VPC unit receives the vertices which survive culling, and performs additional screen space culling, which is analogous to Fraser’s tiling unit, which receives the primitives and vertices which survive the culling process, and determines which tiles in screen space are affected by each of the vertices in order to generate the per-tile lists.  As additionally noted in the rejection, in the case of Wloka’s system, the screen itself is equivalent to a single tile.  That is, the rejection does not suggest that the units are equivalent or identical, but rather, perform analogous functions.  Rather than provide any reasoning to contradict the above analysis, or even acknowledge the analysis provided in the rejection, Appellant simply concludes that Wloka’s lack of tiling operations conclusively establishes that the units are not analogous, without explaining why such a distinction means that one of ordinary skill in the art would not find Wloka’s 
Appellant further asserts that Wloka teaches “it is desirable to cull as early as possible … a skilled person would be taught by Wloka that one should not implement a further operation”.  Appellant’s assertion is supported by a citation to a general explanation of Wloka’s invention, and Appellant’s remarks do not acknowledge the citations which are actually relied upon by the Office Action, or otherwise dispute the characterizations thereof.  Wloka, as discussed on OA, pages 9-10, teaches that the division of labor between the geometry shader and the VPC unit is a matter of design choice (col 8, line 36-45), such that the VPC unit could perform screen space culling operations.  Further, contrary to Appellant’s assertion, Wloka teaches it is advantageous to delay attribute calculation until after primitive culling, along with recomputing clip space coordinates (col 13, lines 37-59), because the processing load is reduced, i.e. full attribute computation is performed on a reduced number of vertices compared to calculating attributes prior to performing primitive culling.  That is, contrary to Appellant’s assertion that Wloka teaches “it is desirable to cull as early as possible”, Wloka explicitly teaches that the division of culling operations is a “matter of design choice”.  Therefore, Appellant’s assertion cannot be considered persuasive because it is exclusively based on a citation which is distinct from that actually applied in the rejection, it is explicitly contradicted by Wloka’s disclosure, and because Appellant’s assertion does not address the portions of Wloka which are actually cited in the rejection.
is, Appellant’s remarks are limited to asserting that it is not “clipping and culling” and asserting that the unit “has supporting basis in the specification from the disclosure of hidden surface removal units 635, 840”.  Appellant’s disclosure briefly discusses the hidden surface removal unit of “a normal tile based rendering system” on the paragraph spanning pages 3-4 of Appellant’s disclosure, and is broadly described as a unit which “removes surfaces which will not contribute to the final scene (usually because they are obscured by another surface)”.  Appellant’s remarks do not explain how Fraser’s culling of primitives which “are entirely off screen” is distinct from removing primitives “which will not contribute to the final scene”.  Appellant’s remarks do not otherwise explain how this description would be interpreted by one of ordinary skill in the art to be different from the culling performed by Fraser’s tiling unit as mapped in the OA, pages 6-7.  
not normally interpret “hidden surface removal” to exclude clipping and culling operations, which are all understood by one of ordinary skill in the art to be part of the process of removing primitives which would not be visible in the final scene, i.e. “hidden surface removal”.
	Appellant’s discussion of Kumar cites the final paragraph of section 2 of Kumar, which is describing “global visibility collation” in distinction from single viewpoint visibility, in order to assert that Kumar supports the Appellant’s position.  However the rest of section 2 describes hidden surface removal as including clipping and culling operations, as noted above, and therefore Appellant’s citation is not evidence of Kumar 
	Appellant finally asserts that Fraser’s tiling unit does not perform hidden surface removal after tiling, based on col 4, lines 10-16.  OA, pages 6-7, does not merely cite col 4, lines 10-16, but also col 5, lines 51-54, and col 4, lines 40-60, which are not acknowledged or addressed by Appellant’s remarks. While it is true that Fraser performs culling operations in the tiling unit, as explained in the rejection, during the tiling process the vertices in the per-tile display lists corresponding to the primitives which are not culled are simply identified (i.e. not immediately removed), such that after the tiling process, when the per-tile lists are compressed, the removal of hidden surfaces in the per-tile list is accomplished by only retaining vertices making up primitives which survived culling, i.e. the culling information is forwarded in the form of a mask, col 4, lines 15-16, which is used by the compression process to discard vertices which are not part of a visible primitive, col 5, lines 51-54, where each list is per-tile, col 4, lines 40-60.  Therefore, Appellant’s remarks cannot be considered persuasive, because Appellants remarks conflate the process of hidden surface identification performed during the tiling process, and hidden surface removal which is performed during the compression process on the per-tile lists after the tiling process.
	Appellant additionally takes issue with the rejection indicating that domain shading is implicitly taught by Fraser.  Appellant does not actually address the basis for this feature being implicit, i.e. OA, page 8, tessellation, which involves creation of additional primitives, would include generating new/additional vertices, i.e. the claimed domain shading.  While it is not inherent that all tessellation necessarily involves 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT BADER/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        Conferees:
/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619    
                                                                                                                                                                                                    /XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.